IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Gregory Christy, Jr.,                             :
                   Petitioner                     :
                                                  :
                 v.                               :
                                                  :
Unemployment Compensation                         :
Board of Review,                                  :   No. 1443 C.D. 2017
                 Respondent                       :   Submitted: March 2, 2018



BEFORE:          HONORABLE ROBERT SIMPSON, Judge
                 HONORABLE CHRISTINE FIZZANO CANNON, Judge
                 HONORABLE BONNIE BRIGANCE LEADBETTER, Senior Judge


OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE FIZZANO CANNON                               FILED: April 5, 2018

                 Gregory Christy, Jr. (Claimant), pro se, petitions for review of the
October 4, 2017 order of the Unemployment Compensation Board of Review
(Board) that affirmed the referee’s decision finding Claimant ineligible for benefits
under section 402(b) of the Unemployment Compensation Law (Law), 1 which
provides that a claimant shall be ineligible for benefits in any week in which his
unemployment is due to voluntarily leaving work without cause of a necessitous and
compelling nature. We affirm.




                 1
                     Act of December 5, 1936, Second Ex. Sess., P.L. (1937) 2897, as amended, 43
P.S. § 802(b).
                                       I.     Background
                Claimant worked for employment placement service Sesame
Personnel, Inc. (Employer) on a full-time, indefinite job assignment with one of
Employer’s clients, A & S Kinard, from March 3, 2017 through April 4, 2017.
Referee’s Findings of Fact2 (F.F.) No. 1; Notes of Testimony (N.T.) 8/14/2017 at 5-
7. After April 4, 2017, Claimant, not happy with his work and wanting to seek out
other, more lucrative3 employment opportunities, stopped reporting for his
scheduled shifts at A & S Kinard. F.F. Nos. 2 & 3; N.T. 8/14/2017 at 7. Although
he did work briefly for another employment placement service after leaving
Employer,4 at the time Claimant voluntarily quit his job with Employer, he did not
have a definite job offer from any other company. F.F. No. 5; N.T. 8/14/2017 at 4,
9.
                Thereafter, Claimant applied for unemployment compensation (UC)
benefits, which the UC Service Center granted on July 3, 2017. Employer timely
appealed to a referee. A hearing was held on August 14, 2017. At the hearing,
Claimant proceeded pro se and testified on his own behalf. Employer presented the
testimony of its clerical coordinator.5 Based on the testimony and other evidence
presented,6 the referee determined Claimant voluntarily quit his job with Employer



       2
          The Board adopted and incorporated the referee’s findings of facts and conclusions of
law in its order affirming the referee’s decision. See Board Order dated October 4, 2017.
       3
           Claimant made $11.00 per hour with Employer. N.T. 8/14/2017 at 6.
       4
          Claimant worked for Abacus Staffing from April 10, 2017 through April 24, 2017 at a
rate of $12.25 per hour. N.T. 8/14/2017 at 4.
       5
          In addition to Employer’s clerical coordinator, Employer’s payroll coordinator and
service coordinator attended the hearing, but did not testify. See N.T. 8/14/2017 at 1, 9-10.

                                               2
due to his dissatisfaction with the work and without a definite job offer from another
employer. Therefore, the referee concluded that Claimant was ineligible for UC
benefits under section 402(b) of the Law.
               Claimant appealed to the Board. The Board adopted the referee’s
findings of fact and conclusions, and ultimately affirmed the referee’s determination
that Claimant was ineligible for UC benefits under section 402(b) of the Law for
voluntarily quitting his job without a definite job offer from another employer. See
Board Decision and Order, October 4, 2017 (Board Decision) at 1. Claimant then
petitioned this Court for review.7
                                           II.       Issues
               To the extent Claimant’s brief contains discernable arguments,
Claimant contends that the Board erred in affirming the referee’s determination that
Claimant was ineligible for UC benefits under section 402(b) of the Law. See
Claimant’s Brief at 6, 9-11. Claimant is not entitled to relief.
                                        III.     Discussion
               Initially, we note:

               the Board, not the referee, is the ultimate fact finding body
               and arbiter of credibility in UC cases. Questions of
               credibility and the resolution of evidentiary conflicts are
               within the discretion of the Board and are not subject to
               re-evaluation on judicial review. The Board . . . may reject

       6
         Prior to taking testimony, the referee entered into evidence, without objection, documents
relevant to Claimant’s UC benefits application, including multiple Claimant questionnaires and
records of oral interviews between Claimant, employers, and UC Service Centers.
       7
          This Court’s review is limited to a determination of whether substantial evidence
supported necessary findings of fact, whether errors of law were committed, or whether
constitutional rights were violated. Johns v. Unemployment Compensation Board of Review, 87
A.3d 1006, 1009 n.2 (Pa. Cmwlth. 2014).

                                                 3
            even uncontradicted testimony if it is deemed not credible
            or worthy of belief. We are bound by the Board’s findings
            so long as there is substantial evidence in the record, taken
            as a whole, supporting those findings.

Waverly Heights, Ltd. v. Unemployment Compensation Board of Review, 173 A.3d
1224, 1227–28 (Pa. Cmwlth. 2017) (internal citations, quotations, and brackets
omitted).
            Section 402(b) of the Law provides that an employee will be ineligible
for UC benefits for any week “[i]n which his unemployment is due to voluntarily
leaving work without cause of a necessitous and compelling nature[.]” 43 P.S. §
802(b). “Whether a claimant had cause of a necessitous and compelling nature to
quit a job is a conclusion of law subject to review by this Court.” Warwick v.
Unemployment Compensation Board of Review, 700 A.2d 594, 596 (Pa. Cmwlth.
1997).
            “A claimant who voluntarily terminates his employment has the burden
of proving that a necessitous and compelling cause existed.” Solar Innovations, Inc.
v. Unemployment Compensation Board of Review, 38 A.3d 1051, 1056 (Pa. Cmwlth.
2012). Employees who claim to have left their employ for a necessitous and
compelling reason must prove:

            (1) circumstances existed which produced real and
            substantial pressure to terminate employment; (2) such
            circumstances would compel a reasonable person to act in
            the same manner; (3) the claimant acted with ordinary
            common sense; and (4) the claimant made a reasonable
            effort to preserve her employment.

Brunswick Hotel & Conference Center, LLC v. Unemployment Compensation Board
of Review, 906 A.2d 657, 660 (Pa. Cmwlth. 2006).


                                         4
             Regarding an employee forwarding a job offer as cause of a necessitous
and compelling nature justifying voluntary termination, this Court has explained:

             It is well-established that . . . the receipt and acceptance of
             a firm offer of employment does constitute termination for
             cause of a necessitous and compelling nature. The offer
             of employment, however, must be definite, and the
             claimant must act prudently with regard to his employer.
             The mere possibility of obtaining another job is
             insufficient to establish that employment was terminated
             for good cause. In addition, although the claimant may
             have personal, economic, or career reasons for making his
             decision to leave the employer . . . that does not constitute
             a necessitous and compelling cause for voluntarily
             quitting.

Solar Innovations, 38 A.3d at 1056–57 (internal quotations, citations, and brackets
omitted; emphasis in original).      Additionally, mere dissatisfaction with wages
received does not constitute a necessitous and compelling cause for quitting
employment.     World’s Finest Chocolate, Inc. v. Unemployment Compensation
Board of Review, 616 A.2d 1114, 1117 (Pa. Cmwlth. 1992).
             As the prevailing party below, Employer is entitled to the benefit of all
reasonable inferences drawn from the evidence on review. See Ductmate Industries,
Inc. v. Unemployment Compensation Board of Review, 949 A.2d 338, 342 (Pa.
Cmwlth. 2008).
             Here, Claimant was not happy with the work Employer gave him, and
he wanted to seek out other employment. F.F. No. 3. To do so, he stopped reporting
to his scheduled shifts. F.F. No. 2. As Claimant explained, he voluntarily quit
because he was looking for better, higher paying work. N.T. 8/14/2017 at 7, 9.
Additionally, Claimant admitted that he did not have a definite job offer at the time
he left Employer to search for more lucrative work. Id. at 9. Without such an offer,

                                           5
Claimant had no necessitous and compelling cause for quitting his employment that
would entitle him to UC benefits.8
               Based on the above evidence, we conclude that substantial evidence
existed to support the Board’s necessary findings of fact that Claimant voluntarily
quit without a firm offer of employment.9 Because Claimant voluntarily quit without
a firm offer of employment, the Board did not err in concluding that Claimant lacked
cause of a necessitous and compelling nature to terminate his employment.
Accordingly, we affirm the Board’s decision affirming the referee’s determination
that Claimant was ineligible for UC benefits under section 402(b) of the Law.




                                             __________________________________
                                             CHRISTINE FIZZANO CANNON, Judge




       8
         We further note that no evidence exists that Employer in any way deceived Claimant
about the nature of his employment or wages when he was hired.
       9
          To the extent Claimant argues the Board’s findings are not supported by substantial
evidence, we find such argument unconvincing. Claimant himself testified before the referee that
he voluntarily quit his job with Employer without a “definite job offer.” See N.T. 8/14/2017 at 7-
9. In his brief, Claimant further confirmed that he was in search of new employment when he left
his position with Employer. See Claimant’s Brief at 10. These admissions sufficiently support
the findings that Claimant 1) voluntarily quit, and 2) did so without a firm offer of employment.
                                                6
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA



Gregory Christy, Jr.,                :
                   Petitioner        :
                                     :
            v.                       :
                                     :
Unemployment Compensation            :
Board of Review,                     :   No. 1443 C.D. 2017
                 Respondent          :

                                ORDER


            AND NOW, this 5th day of April, 2018, the order of Unemployment
Compensation Board of Review dated October 4, 2017 is AFFIRMED.




                                  __________________________________
                                  CHRISTINE FIZZANO CANNON, Judge